Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Notice of withdrawing 112(b) rejection
2.	The non-compliant 112(b) rejection of the OA mailed on 2/16/2022 is now withdrawn. 

                                                     Specification
3. 	The disclosure is objected to because of the following informalities:
Applicant is requested to update the “Cross-Reference To Related Application(s), since
the U.S. Application Serial No. 16/509,339 is now U.S. Patent No. 10,879,988 and the
U.S. Application Serial No.15/433,738 is now U.S. Patent No. 10,396,881.
Appropriate correction is required.

                                              Claim Objections
4.	 Claims 39-40 are objected to because of the following informalities:
Regarding 40, a typo error may occur that causes claim 39, an apparatus claim, to
depend on a method claim 29.
Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: means for transmitting and means for receiving in claim 25 and claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                  Double Patenting

7.	 The nonstatutory double patenting rejection is based on a judicially
created doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude” granted
by a patent and to prevent possible harassment by multiple assignees. A nonstatutory
double patenting rejection is appropriate where the claims at issue are not identical, but
at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the reference application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. A terminal
disclaimer must be signed in compliance with 37 CFR 1.321 (b). The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http:/Awww.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
http:/Awww.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
8.	 Claim 45 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 29 of U.S. Patent No. 10,396,881. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 45, see entire claim (see claim 29 of the patent 10,396,881 at
col.20, lines 54-67).
Regarding claim 45, this is an apparatus claim with the limitation “at least one processor coupled to the memory and configured to” to perform the claim steps similar to the method claim 29.

lt has been held that changing the language of the claim, such as from an apparatus to a method claim is an obvious expedient if the remaining elements perform the same function as before; therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.
9.	 Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claim 8 of U.S. Patent No. 10,879,988 (16/509,339). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 45, see entire claim (see patented claim 1 of 10,879,988 at col.18, lines 22-31 and patented claim 8 at col. 18, lines 53-57).
             Pending claim 45 recites:
"45. An apparatus for wireless communication, comprising:     a memory; and     at least one processor coupled to the memory and configured to:     receiving an uplink resource grant including an off set value from a basestation;     determine, based on the offset value, resource elements of a resource blockfor transmitting uplink control information (UCI) in an uplink data channel,wherein the offset value indicates a ratio of the resource elements of the resourceblock for transmitting the UCI to resource elements of the resource block fortransmitting a data payload of an uplink message in the uplink data channel; and     transmit the UCI in the uplink data channel on the resource elements."
 Conflicting claim 8 of the patent 10,879,988 application recites:

8. (Original) The method of claim 1, wherein the offset value indicates a ratio of the resource elements of the resource block for transmitting the UCI to resource elements of the resource block for transmitting a data payload of an uplink message in the uplink data channel."
 The apparatus of pending claim 45 performs the same method recited by patented claim 8 of the US patent 10,878,988.  More specifically, pending claim 45 recites "receive an uplink resource grant" which corresponds to the same language of conflicting claim 8.  Patented claim 1 recites "determine ... resource elements" which corresponds to the language "using the received offset value to determine resource elements" recited by patented claim 8.  Pending claim 45 recites "transmit the UCI" which corresponds to the same language in patented claim 8.  Finally, pending claim 45 further specifies "wherein the offset value indicates a ratio of the resource elements..." which corresponds to the same language in patented claim 8.
The only difference between the pending claim 45 and the patented claim 8 is the recitation of a computer apparatus having a memory and processor for performing the method.  However, it would have been obvious to modify the invention of patented claim 8 to be performed by an apparatus having a computer and memory (e.g., a general 
Therefore it would have been obvious at the time the invention was made to modify the invention recited by patented claim 8 of the patent 10,879,988, as suggested by the patent 10,879,988, in order to arrive at the invention recited by pending claim 45.
                              Allowable subject matter
10. 	Claims 1-38, 41-44 and 54-55 are allowed.
11.	 Claims 39-40 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.
12. 	Claims 46-53 would be allowable if claim 45 rewritten or amended to overcome the DP rejection(s), set forth in this Office action.

                                 Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 9941939) is cited, and considered pertinent to the instant specification.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465